
	

113 HR 4396 IH: Religious Liberty Protection Act of 2014
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4396
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Mr. Luetkemeyer (for himself, Mr. Johnson of Ohio, Mr. McCaul, Mr. Broun of Georgia, Mr. Bentivolio, and Mr. Long) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the Secretary of Health and Human Services from implementing certain rules relating to
			 the health insurance coverage of sterilization and contraceptives approved
			 by the Food and Drug Administration.
	
	
		1.Short titleThis Act may be cited as the Religious Liberty Protection Act of 2014.
		2.FindingsCongress finds the following:
			(1)Deeply embedded in the history and traditions of the United States is the protection of religious
			 freedom. The First Amendment of the United States Constitution states Congress shall make no law respecting an establishment of religion, or prohibiting the free
			 exercise thereof, and thus, it gives general protection for individuals’ religious beliefs and practices.
			(2)Repeatedly during the existence of the United States, Congress has reaffirmed the freedom of
			 religion by enacting, among other things, title VII of the Civil Rights
			 Act of 1964, the Church amendment, the Weldon amendment, section 245 of
			 the Public Health Service Act, and the Religious Freedom Restoration Act
			 of 1993. Through their passage, the United States has augmented religious
			 freedoms and set the precedent of protection of conscience rights.
			(3)The Weldon amendment has been regularly included in appropriations legislation for the Department
			 of Health and Human Services. The Weldon amendment prohibits Federal
			 agencies, States, and local governments that receive the appropriated
			 funds in the respective Act from discriminating among institutional or
			 individual health care professionals, organizations, facilities, and plans
			 on the basis of a health care entity’s refusal to provide, pay for,
			 provide coverage of, or refer for abortions.
			(4)The United States has a history of protecting individuals, organizations, facilities, and plans
			 from being penalized or discriminated against due to their religious
			 beliefs and moral values. Until the enactment of the Patient Protection
			 and Affordable Care Act (Public Law 111–148), the Federal Government has
			 never sought to impose specific health care coverage or care requirements
			 that infringe on the conscience rights of insurers, purchasers of
			 insurance, plan sponsors, beneficiaries, and other stakeholders, such as
			 individual or institutional health care entities.
			(5)The Patient Protection and Affordable Care Act grants the Department of Health and Human Services
			 the authority to provide a list of detailed services to be included as
			 essential health benefits (as defined in section 1302(a) of the Patient
			 Protection and Affordable Care Act), and preventive health services
			 described in section 2713 of the Public Health Service Act. These services
			 represent a new nationwide coverage requirement for health plans.
			(6)The Patient Protection and Affordable Care Act provides a narrow exemption for religious groups
			 that object to participation in government health programs generally, but
			 it does not allow purchasers, plan sponsors, and other stakeholders with
			 religious or moral objections to specific required items or services to
			 decline providing or obtaining coverage of such items or services, or
			 allow health care entities with such objections to decline to provide
			 them.
			(7)By creating new barriers to health insurance and causing the loss of existing insurance
			 arrangements, these inflexible mandates in the Patient Protection and
			 Affordable Care Act jeopardize the ability of individuals to exercise
			 their rights of conscience and their ability to freely participate in the
			 health insurance and health care marketplace.
			(8)In a significant move from the current free insurance coverage market, the Department of Health and
			 Human Services issued an interim rule on August 1, 2011, requiring
			 individual and group health plans to cover free sterilization and all
			 contraceptives approved by the Food and Drug Administration.
			(9)Within the list of contraceptives approved by the Food and Drug Administration are drugs containing
			 abortifacient substances and effects, including Levonorgestral commonly
			 known as Plan B and ulipristal acetate marketed as Ella. Thus, the Patient
			 Protection and Affordable Care Act effectively mandates employers to
			 provide health care insurance covering abortion drugs and services, which
			 is a violation of numerous Federal provisions aforementioned.
			(10)On January 20, 2012, the Department of Health and Human Services announced that it would not
			 broaden the religious exemption it included in its August 1, 2011, interim
			 rule. Instead, it gave institutions and employers with religious and moral
			 objections to including free sterilization and all contraceptives approved
			 by the Food and Drug Administration in their offered health insurance plan
			 an additional year to adapt their consciences to the mandate.
			(11)In June 2013, the Department of Health and Human Services proposed a definition of “religious
			 employer” for purposes of the exemption from the contraceptive coverage
			 requirement. The exemption essentially only applies to formal houses of
			 worship. All other religiously affiliated entities must continue to comply
			 with the mandate or otherwise face a fine.
			3.Protecting rights of conscience
			(a)Prohibition on implementation of certain rulesNotwithstanding any other provision of law, the Secretary of Health and Human Services shall not
			 implement or enforce any provision of the final rule published on July 2,
			 2013 (78 Fed. Reg. 39870), or any amendment to such rule or rule
			 published subsequent to such rule, insofar as such provision, amendment,
			 or subsequent rule relates to requiring any individual or entity to
			 provide coverage of sterilization or contraceptive services to which the
			 individual or entity is opposed on the basis of religious belief.
			(b)Clarification on application to PPACA requirementsSection 1302(b) of the Patient Protection and Affordable Care Act (Public Law 111–148; 42 U.S.C.
			 18022(b)) is amended by adding at the end the following new paragraph:
				
					(6)Special ruleA health plan shall not be considered to have failed to provide the essential health benefits
			 package described in subsection (a) (or preventive health services
			 described in section 2713 of the Public Health Service Act), to fail to be
			 a qualified health plan, or to fail to fulfill any other requirement under
			 this title on the basis that the plan does not provide (or pay for)
			 coverage of sterilization or contraceptive services because—
						(A)providing (or paying for) such coverage is contrary to the religious or moral beliefs of the
			 sponsor, issuer, or other entity offering the plan; or
						(B)such coverage, in the case of individual coverage, is contrary to the religious or moral beliefs of
			 the purchaser or beneficiary of the coverage..
			
